 In the Matter of AMERICAN SMELTING AND REFINING COMPANY, EM-PLOYERandCHARLES S. LowE, PETITIONERandUNITED OFFICE ANDPROFESSIONALWORKERS OF AMERICA, LOCAL 255, C. I. 0., UNIONCase No. SO-RD-9.-Decided October29, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at San Francisco, California, on June 16 and 24, 1948, beforeLouis S. Penfield, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer isengaged in commercewithin the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe amended Act, of the employees designated in the petition.The Union, a labor organization affiliated with the Congress of In-dustrial Organizations, is recognized by the Employer as the exclu-sive bargaining representative of employees designated in the petition.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The Petitioner requests that a decertification election be held amonglaboratory employees, classified as chemists and assayers, at the Em-ployer's Selby, California, plant.He contends that these employeesare professional employees and constitute an appropriate unitseparate.Houston,Reynolds,and Gray.80 N. L.R. B., No. 18.68 AMERICAN SMELTING AND REFINING COMPANY69from a more inclusive unit established by a prior Board decision.TheUnion denies that the laboratory employees are professional em-ployees and contends that they do not constitute an appropriate unit.The Employer takes no position with respect to the issues therebyraised.At its Selby plant, the Employer is engaged in the business of smelt-ing lead and refining lead, gold, and silver ores and concentrates.Office and laboratory employees at the Selby plant were establishedby the Board, in 1943, as a single unit appropriate for the purposes ofcollective bargaining.'Thereafter, following a Board-conducted elec-tion which was won by the Union's predecessor,' the office and labora-tory employees have been covered as a unit by a series of collectivebargaining agreements.'The unit has remained unchanged in char-acter to the present time.The laboratory employees work in a building separated from thosein which the office employees work 4The laboratory is divided intothree sections : a wet section in which analyses are performed by chemi-cal processes ; an assaying section in which analyses are performed byheat processes ; and a bullion section in which a different heat processand a chemical process are used to assay and analyse bullions and highgrade materials.A chief chemist supervises and directs the work in the laboratory.The respective sections are headed by an assistant chief chemist, a chiefore assayer, and a chief bullion assayer.The laboratory employeesare divided into two groups and are classified either as chemists or asassayers.r,These employees analyse and assay the content of ores andconcentrates in order to determine their composition, especially theamount of gold, lead, silver, and copper contained therein. In the wetsection of the laboratory, the chemists also test the slag from the plantfurnaces to determine the byproducts of the ores.1Matter of American Smelting and Refining Co,47 N. L. R.B. 871.International Federation of Architects,Engineers,Chemists and Technicians, CIO.The most recent bargaining contract covering office and laboratory employees was a1-year contract executed on November 24, 1945.The expiration date of the contract wasthereafter extended to May 10,1947;and by a further agreement executed on August 21,1947, the contract was extended for an indefinite periodThe decertification petitionherein was filed on April 6, 1948No claim has been made that a contractual bar existsto the instant proceeding;and, we find that, in fact, no such bar exists'Office employees covered by the existing unit work in the plant general office, in thewarehouse office, and in department offices.Office classifications thus covered include:bookkeeper,clerk, timekeeper,stenographer,typist, telephone operator,and messenger5There are 4 grades in each of the chemist and assayer groups : chemist,associate chem-ist, junior chemist,and chemist assistant;assayer, associate assayer,junior assayer, andassayer assistantAt the time of the hearing,there were 2 chemists,1 assayer,2 associateassayers,3 junior chemists,1 junior assayer,and 1 chemist assistant in the laboratory.The total number,10, is normal,but generally there are a greater number of employeeswith assayer and chemist ranks 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDMost of the techniques and procedures used in the wet section of thelaboratory are prescribed in a Manual prepared by the Employer'sresearch laboratory, which is not a part of the Selby installation.TheManual is most explicit, and outlines a step-by-step description of eachoperation in the testing of the ores.While the majority of the testsperformed in the laboratory are commonplace, and Manual methodsare accordingly utilized, in some instances interfering elements appearin the samples being tested, and modifications of standard testingprocedures are therefore necessary in order to obtain accurate analyses.In such cases, the personnel in the wet laboratory, especially the chem-ists and associate chemists, must be qualified to detect the presence ofthe interfering elements and to perform the necessary tests to ascertaintheir nature.Such problems often require the use of independentjudgment and the exercise of a degree of discretion.In the ore assay section of the laboratory, the assayers determine thegold, silver, and platinum content ofores.The nature of the work inthat section and in the bullion section is essentially the same as in thewet section; that is, most of the work is routine, but problems also occurwhich require a departure from standardized methods of testing.The work of the laboratory personnel is such that norms of daily out-put can be estimated for each man ; such norms, however, vary with theexperience of the individual and the type of testing he performs.TheEmployer prefers to recruit college graduates, who majored in chem-istry or in metallurgical engineering, for its laboratory positions.However, people without college training, but with aptitude for thelaboratory work, are also engaged .6As indicated above, the Petitioner contends that the chemists andassayers are professional employees, and on that basis, seeks theirdecertification from the unit currently represented by the Intervenor.In the view we take of this proceeding, however, it is unnecessary forus to determine whether or not the laboratory employees meet the strictrequirements of the definition of professional employees contained inSection 2 (12) of the Act.For it is evident from the type of workperformed by the chemists and assayers, and from the position theyoccupy in the operations of the Employer's plant, that their work is ofa technical nature, and that they are at least technical employees, whosestatus for the purposes of collective bargaining may be determined onthose grounds alone.Accordingly, we find that the laboratory em-ployees involved in this proceeding are technical employees.9 Of the 10 laboratory workers in the unit described by the Petitioner,5 employeeshad degrees from colleges and universities,with majors in chemistry,physics, and met-allurgy ; 1 employee had 2 years of college training,with courses in chemistry and physics ;2 employees had no college or university training;and the educational background of the2 other employees was not set forth at the hearing. AMERICANSMELTING AND REFINING COMPANY71The Board in the past has taken a consistent position with referenceto the unit placement of technical employees. It has included themwithin a unit containing office and clerical employees where, as in theearlierBoard decision which established the unit of office and labora-tory employees now represented by the Intervenor,' no objection wasraised to the establishment of a single combined unit."Where, how-ever, objection was in fact made to such treatment, the Board recog-nized differences in the interests, background, and functions oftechnical employees and those of clerical employees, and, accordingly,established such groups in separate units.°We, moreover, believe thatsuch general principles are sound, and that we should adhere to them.Had the issue, therefore, concerning the separation of the laboratoryemployees from the existingunit been raised by means of a representa-tion petition filed by a labor organization seeking to represent them ina separateunit, we would, in the light of such precedents, have grantedthe chemists and assayers a self-determination election to ascertaintheir wishes.10Accordingly, and in view of the expressed policy ofthe Act which assures to employees the fullest freedom in exercisingrights guaranteed to them thereby, we regard as unimportant the factthat such issue was actually raised by means of a decertificationpetition."Upon all the facts, we find that laboratory employees at theEmployer's Selby, California, plant, excluding the chief chemist, theassistant chief chemist, the chief ore assayer, the chief l,,illion assayer,and other supervisors, may constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.We shall direct an election by secret ballot be held amongemployees in this group. If the employees in the voting group do notselect the Union, the Union will be decertified as to them; if, on the7Matter of American Smelting and RefiningCo , 47 N. L R. B. 871.8 See, for example,Matter of Bethlehem Steel Company,65 N L R. B. 226;Matter ofConsolidated Vultee Aircraft Corporation(San Diego Division),54 N. L. R. B. 103.8 SeeMatter of American Cyanamid Company,73 N L. R B. 144;Matterof TheAdamsfWestlake Company,72 N. L R. B 726, and cases cited therein ;Matter of TheColsonCorporation,70 N L R. B 1235.Except in unusual circumstances,the Board has alsoseparated technical employees from units of production and maintenance employees. SeeMatter of Continental Motors Corporation,73 N. L R. B. 888,and cases cited therein ;Matter of Florida Power and Light Company,63 N. L. R. B. 48410 SeeMatter of Curtiss-Wright Corporation,63 N. L.R B 207, in which the Board,although recognizing the inherent differences in the bargaining interests of clerical andtechnical employees,took cognizance of special factors which aligned their interests, andafforded them the opportunity of expressing their unit preferences in self-determinationelections.11Our decision herein is not to be construed to mean that,upon the filing of a petitionseeking the decertification of a labor organization, the Board will permit employees whodo not constitute appropriate bargaining groups to be severed from existing units. In suchmatters, as in the instant case, we will adhere to our usual standards and policies fordetermining appropriate bargaining units, and will require their rigid satisfaction. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, they select the Union, they will be taken to have indicatedtheir desire to be included in a unit with clerical employees 12DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with American Smelting and Refin-ing Company, Selby, California, an election by secret ballot shall beconducted as early as possible, but not later than 30 days from thedate of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byUnited Office and Professional Workers of America, Local 225, C. I. O."The Union has not complied with the registration and filing requirements of the Act.Accordingly,if the Union wins the election,and it has not complied with such requirements,the Board will certify only the arithmetical results of the election.SeeMatter of HarrisFoundry&Machine Company, 76 N. L.R. B. 118,Matter of Magnesium Casting Company,76 N. L.R. B. 251.